By the plain, unambiguous import of the language of the section of the statute being construed and all the circumstances, historical and otherwise, the Legislature intended that the injured employee should receive compensation for the combined disability resulting from pre-existing disability and that inflicted by his employer "as is now provided by the laws of this state"; and that the employer should only pay the portion of the permanent disability that would have existed if no pre-existing disability had existed; and that the employer should pay all temporary disability and medical expense; that the Special Indemnity Fund should pay for the portion of permanent disability that the pre-existing condition brought about in combination with the present injury inflicted by the employer. At the time of the enactment of the Special Indemnity Fund Act the employer was liable for all disability attending an accidental injury to his employees, including temporary and permanent disability, combined or otherwise; the only limitation on such liability was 500 weeks. He was liable for reasonable medical expense in addition to his responsibility for disability.
It is common knowledge that the liability imposed by law on the employer for the combined effects or disability resulting from pre-existing disability and a present injury caused employers to reject for employment physically impaired persons. To correct this situation by placing a portion of the liability in such combined injury cases on another than the employer, the Special Indemnity Fund Act was enacted. The fund to pay awards made against the Special Indemnity Fund is created in the manner prescribed by the act; the insurance thus obtained for the purpose indicated is not a charity. The fund and the insurance carrier of the employer are therefore on equal footing. The employee receives no more and no less since the fund was created. Acts that are remedial, and this one clearly is, should be liberally construed to effectuate the remedy intended. *Page 105 
The evil to be remedied here is the inability of previously impaired persons to procure employment because of the refusal of employers to accept the responsibility for combined disability imposed by law in certain cases which might have the effect of increasing the disability over that actually inflicted by him and resulting directly from the injury manyfold. The majority opinion distorts the intention of the Legislature plainly expressed and interprets the section in such a manner as to restrict the remedy intended by imposing a liability that never existed.
Having provided that the employee shall be paid compensation on the same basis as now provided by law, the Legislature then said, "but the employer shall be liable only for thedegree or percentum of disability which would have resulted from the latter injury if there had been no pre-existing impairment". Surely the Legislature would not have used the words "degree" or "percenturn" in reference to anything but permanent disability. By this expression it was intended to say that the employer shall be liable for only the amount of permanent disability that would have existed except for the pre-existing condition. This being true, it was then provided ". . . that nothing herein shall limit the amount of compensation now provided by the Workmen's Compensation Law for temporary disability; and such temporary disability, together with all medical expenses, shall be paid as now provided by the Workmen's Compensation Law, and no part of the same shall be charged against the Special Indemnity Fund." A temporary disability is one that lasts for only a period of time, sometimes equivalent to the so-called healing period, after which there may be no disability or there may be some permanent partial disability. The commission in this case correctly determined that the injured employee was permanently and totally disabled from the date of the accident. There was therefore no temporary disability. To charge an imaginary temporary disability and compensation therefor to the employer puts on him a burden that never existed and cannot exist under the Workmen's Compensation Law or the Special Insurance Fund Act and amounts to judicial legislation which restricts the remedial purpose of the fund act, and will, in my judgment, have the effect of thwarting the purpose of the Legislature to the injury of workmen covered by the Workmen's Compensation Law.
It is conclusively shown by the record that the sum of $2,088 has been paid to the claimant. There is no controversy presented in this connection. This being true, as shown by the majority opinion, the award of $7,200 against the Indemnity Fund must be revised. Otherwise, the effect would be to grant more than the maximum of $9,000 compensation. I, therefore, concur in the conclusion.